Appellant brings before us in a verified motion two bills of exception which were omitted from the transcript originally and asks for a writ of certiorari to have the transcript corrected to embrace said bills. The clerk certifies that they were filed among the papers in the cause but nothing appears in the certificate nor in the application for certiorari advising us that they were filed within the time required by statute. However, waiving this irregularity, we have considered the bills as though they were properly before us. One of them shows that a witness testified that he had seen on "appellant's car at the city hall in Cisco" a motormeter identified as part of the stolen property. It was later developed that this witness only knew from hearsay that the car belonged to appellant. The court declined to withdraw that part of witness' testimony which seemed to be hearsay. In this respect we think the action of the trial court was erroneous but *Page 506 
it does not call for a reversal because it was shown by other undisputed evidence that the car did in fact belong to appellant.
The other bill presents no error. It brings forward a complaint that the sheriff testified to the effect that he took appellant's car to the police station in Cisco, objection thereto being that appellant was not present when this was done. The motormeter and other stolen property was on this car. It was necessary and allowable to show the movements of the car in order to trace the stolen property and identify it. Busby v. State, 106 Tex.Crim. R., 292 S.W. 234.
The motion for rehearing and application for certiorari are overruled.
Overruled.